

117 HR 3423 IH: Safe Drinking Water in Public Playgrounds, Parks, and Libraries Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3423IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Ms. Meng (for herself, Ms. Bush, Ms. Clarke of New York, Mr. Danny K. Davis of Illinois, Mr. Espaillat, Mr. Grijalva, Ms. Jackson Lee, Mr. Kilmer, Ms. Lee of California, Mr. Nadler, Ms. Norton, Mr. Pocan, Mr. Rush, Mr. Sires, Mr. Suozzi, Ms. Tlaib, Mr. Torres of New York, Ms. Velázquez, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to provide for drinking water fountain replacement in public playgrounds, parks, and libraries, and for other purposes.1.Short titleThis Act may be cited as the Safe Drinking Water in Public Playgrounds, Parks, and Libraries Act.2.Public playgrounds, parks, and libraries(a)Grant programPart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.) is amended by adding at the end the following:1466.Drinking water fountain replacement in public playgrounds, parks, and libraries(a)EstablishmentNot later than 1 year after the date of enactment of this section, the Administrator shall establish a grant program to provide assistance to States and municipalities for the replacement, in playgrounds, parks, or libraries owned by (or libraries located in) States or municipalities, of drinking water fountains, including any lead service line that supplies the fountains, manufactured prior to 2014.(b)Use of FundsFunds awarded under the grant program—(1)shall be used to pay the costs of replacing drinking water fountains, in playgrounds, parks, or libraries owned by (or libraries located in) a State or municipality receiving such funds, with plumbing endpoint devices certified by a third party certification body accredited by the ANSI National Accreditation Board as meeting the NSF/ANSI/CAN 61: Q≤1 standard, and, for endpoint devices connected to premises plumbing, with filters installed at the point where water is dispensed from the device and is certified as compliant with NSF International/American National Standards Institute (ANSI) Standard 53-2017, Drinking Water Treatment Units - Health Effects published by NSF International, and incorporates an integral performance indication device as specified in section 6.1 of NSF/ANSI standard 53-2017, or any more stringent requirements adopted thereafter;(2)may be used to pay the costs of monitoring and reporting of lead levels in the drinking water of playgrounds, parks, and libraries owned by (or libraries located in) a State or municipality receiving such funds, as determined appropriate by the Administrator; and(3)shall be used to pay the cost of replacing lead service lines servicing the water fountains.(c)PriorityIn awarding funds under the grant program, the Administrator shall give priority to—(1)projects and activities that benefit an underserved community or a disadvantaged community; and(2)applications for projects that replace pre-1988 water fountains.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section—(1)$200,000,000 for fiscal year 2022;(2)$100,000,000 for fiscal year 2023;(3)$100,000,000 for fiscal year 2024;(4)$50,000,000 for fiscal year 2025; and(5)$50,000,000 for fiscal year 2026..(b)DefinitionsSection 1461 of the Safe Drinking Water Act (42 U.S.C. 300j–21) is amended by adding at the end the following:(8)Disadvantaged communityThe term disadvantaged community has the meaning given such term in section 1452(d)(3).(9)Playground or parkThe term playground or park means an indoor or outdoor park, building, site, or other facility, including any parking lot appurtenant thereto, that is intended for recreation purposes.(10)Underserved communityThe term underserved community has the meaning given such term in section 1459A.(11)LibraryThe term library includes—(A)a public library;(B)a public elementary school or secondary school library;(C)a tribal library;(D)an academic library;(E)a research library, which, for purposes of this subchapter means a library that—(i)makes publicly available library services and materials suitable for scholarly research that are not otherwise available to the public; and(ii)is not an integral part of an institution of higher education; and(F)a private library or other special library, but only if the State in which the private or special library is located determines that the library should be considered a library for purposes of this part..